Citation Nr: 1423552	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a heat stroke, to include as secondary to service-connected left elbow contusion to include cellulitis and/or chronic sinusitis with rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the Veteran's claim for service connection for residuals of a heat stroke.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals an Informal Hearing Presentation submitted by the Veteran's representative in May 2014.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for residuals of a heat stroke so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

The Veteran contends that he suffers various symptoms, to include headaches, memory loss and sensitivity to temperature changes, as a result of an in-service heat stroke.  Service treatment records document that the Veteran was hospitalized for six days in December 1991 and diagnosed with heatstroke and rhabdomyolysis.

Several opinions have been obtained to evaluate this claim.  A July 2009 VA examiner diagnosed the Veteran with "headaches (which could be from chronic rhinitis)," heat sensitivity and memory loss secondary to heat stroke.  She also opined that she could not resolve the issue of whether the Veteran's residuals of a heat stroke were as likely as not related to his service as the majority of his heat stroke resolved without residual.  The examiner further noted that the Veteran continued with service and held employment without any known memory problems and that the majority of heat stroke residuals resolve in 48 hours with only "20 percent [of affected individuals] with ;central nervous system symptoms.]"  However, this examiner did not detail what additional evidence, if any, would be required to render such an etiological opinion nor did she state why such an etiological opinion could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (in cases where an examiner is unable to render an opinion regarding the etiology of a condition, the examiner is required to provide an rationale as to why this is so and state whether there is additional evidence that would permit an opinion to be rendered).

In addition, an August 2011 VA examiner opined that it was less likely as not that the Veteran's claimed residuals of a heatstroke were permanently aggravated by service-connected disability; the specific disability was not indicated.  The examiner reasoned that the Veteran's heat stroke was not severe enough to cause a prolonged hospitalization, neurological condition or head trauma and that his headaches appeared to be coming from a sinus condition and tension.  An opinion as to direct service connection was not provided.  Moreover, this opinion is unclear as to what constitutes a "prolonged hospitalization," particularly as a six day hospitalization for heat stroke was clearly documented in the Veteran's service treatment records.  Therefore, in light of the deficiencies detailed above, a new VA etiological opinion should be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); and 38 C.F.R.            § 3.159(c)(4) (2013).

The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his claimed residuals of a heat stroke. Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed residuals of a heat stroke and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed residuals of a heat stroke since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran an opportunity to obtain and submit any such records for VA review.

2.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed residuals of a heat stroke.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed residuals of a heat stroke, to include headaches, heat sensitivity and memory loss, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment upon the December 1991 hospitalization and diagnoses of heatstroke and rhabdomyolysis that are noted in the service treatment records.

In addition, the examiner should comment on the medical articles submitted by the Veteran, including the articles suggesting that cognitive impairments or memory deficits are possible sequelae of heat stroke.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a heat stroke were caused by his service-connected residuals of a left elbow contusion, to include cellulitis and/or chronic sinusitis with rhinitis?  The examiner should also comment upon the August 2011 VA examination report generally attributing the Veteran's headaches to his sinusitis.

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a heat stroke were aggravated (i.e., permanently worsened beyond normal progress) by his service-connected residuals of a left elbow contusion, to include cellulitis and/or chronic sinusitis with rhinitis?  The examiner should also comment upon the August 2011 VA examination report generally attributing the Veteran's headaches to his sinusitis.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

Please provide the rationale for any opinion expressed.  The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonable illuminate the medical analysis in the study of this case.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the September 2011 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



